Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jacob Groethe on August 3, 2022.

The application has been amended as follows: 
1. (Currently Amended) A method for ultrasound imaging comprising: 
transmitting first ultrasound energy from an ultrasound probe with a first transmit pattern having a first center frequency; 
receiving first ultrasound data based on the first ultrasound energy; 
generating a first image based on the first ultrasound data; 
entering a shadow-reduction mode in response to a user input after said generating the first image and performing the following steps while in the shadow-reduction mode: 
transmitting second ultrasound energy from the ultrasound probe with a second transmit pattern having a second center frequency, wherein the second center frequency is lower than the first center frequency; 
receiving second ultrasound data based on the second ultrasound energy; 
decomposing the second ultrasound data into a high-frequency component and a low-frequency component; 
identifying a shadow region based on the second ultrasound data before the second ultrasound data has been scan-converted; 2Application No.: 17/029,956 Reply to Final Office Action Dated: April 20, 2022 
generating a mask based on the shadow region, wherein said generating the mask is performed before the second ultrasound data has been scan-converted, and wherein the mask identifies a shadow region or a non-shadow region; 
generating an enhanced image based on the second ultrasound data and the mask, wherein said generating the enhanced image comprises emphasizing the high-frequency component of the second ultrasound data [[in]] corresponding to the non-shadow region and emphasizing the low-frequency component of the second ultrasound data in an enhanced shadow region corresponding to the shadow region; 
scan-converting the enhanced image; and 
displaying the enhanced image on a display device after the enhanced image has been scan-converted.

14. (Currently Amended) An ultrasound imaging system comprising: 
a display device; 
an ultrasound probe; and 
a processor in electronic communication with both the display device and the ultrasound probe, wherein the processor is configured to: 
control the ultrasound probe to transmit first ultrasound energy with a first transmit pattern having a first center frequency; 
receive first ultrasound data based on the first ultrasound energy; 
generate a first image based on the first ultrasound data; 
enter a shadow-reduction mode in response to a user input after generating the first image and perform the following steps while in the shadow-reduction mode: 
control the ultrasound probe to transmit second ultrasound energy with a second transmit pattern having a second center frequency, wherein the second center frequency is lower than the first center frequency; 
receive second ultrasound data based on the second ultrasound energy; 4Application No.: 17/029,956 Reply to Final Office Action Dated: April 20, 2022 
decompose the second ultrasound data into a high-frequency component and a low-frequency component; 
identify a shadow region based on the second ultrasound data before the second ultrasound data has been scan-converted; 
generate a mask based on the shadow region before the second ultrasound data has been scan-converted, wherein the mask identifies a shadow region or a non-shadow region; 
generate an enhanced image based on the second ultrasound data and the mask, wherein the processor is configured to generate the enhanced image by emphasizing the high-frequency component of the second ultrasound data [[in]] corresponding to the non-shadow region and emphasizing the low-frequency component of the second ultrasound data in an enhanced shadow region corresponding to the shadow region; 
scan-convert the enhanced image; and 
display the enhanced image on the display device.

REASONS FOR ALLOWANCE
Claims 1, 3-4, 12-14, 19, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant amended the independent claims to specify “transmitting first ultrasound energy from an ultrasound probe with a first transmit pattern having a first center frequency” and “transmitting second ultrasound energy from the ultrasound probe with a second transmit pattern having a second center frequency, wherein the second center frequency is lower than the first center frequency”.
The closest prior art found to teach these limitations was Li et al. (US 20110160586A1, published June 30, 2011), which teaches a first image obtained using ultrasound signals transmitted at a low center frequency, and a second image obtained using ultrasound signals transmitted at a high center frequency (see para. 0068 – “In FIG. 9A, a first acoustic signal 902 is a low-frequency signal having a center frequency of 25 MHz and a bandwidth of approximately 7.5 MHz. A second acoustic signal 904 is a high-frequency signal having a center frequency of 50 MHz and a bandwidth of approximately 15 MHz.”). Li also teaches shadow reduction (see para. 0063 – “Imaging an atheroma using low-frequency acoustic signals may reduce shadowing within NC [necrotic core] regions. When an IVUS image is generated of an atheroma by transmitting low-frequency acoustic signals, the acoustic signals can often penetrate the NC region without creating an acoustic shadow.”). 
Li does not explicitly teach generating a mask to identify the shadow region and the non-shadow region based on the ultrasound data (in response to the low center frequency transmission), nor does Li explicitly teach decomposing the ultrasound data (in response to the low center frequency transmission) to emphasize the high frequency component corresponding to the non-shadow region and emphasize the low-frequency component corresponding to the shadow region. 
The rest of the limitations in the independent claims depend on the “second ultrasound data”, which is in reference to “receiving second ultrasound data based on the second ultrasound energy”, where the second ultrasound energy is in reference to “transmitting second ultrasound energy from the ultrasound probe with a second transmit pattern having a second center frequency, wherein the second center frequency is lower than the first center frequency”. None of the prior art on record teaches transmitting a first and second center frequencies and receiving a first and second ultrasound data in response, then performing the shadow reduction steps of decomposing and generating a mask based on the second ultrasound data. The combination of the limitations not disclosed or rendered obvious by the prior art of record imparts a novel and non-obvious function of the claimed device, as disclosed in the applicant’s specification (see para. 0054) and Fig. 2 and 7.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793